Exhibit 12.1 Flowers Foods, Inc. Computation of Ratio of Earnings to Fixed Charges Fiscal 2012 - 2016 (000’s Omitted, Except Ratio Amounts) Fiscal Year Fixed Charges: Interest expense $ Interest portion of rent expense(1) $ Total Fixed Charges $ Earnings: Income before income taxes $ Plus: Fixed charges(2) $ Earnings Available to Cover Fixed Charges $ Ratio of Earnings to Fixed Charges One-third of total rent expense is the portion deemed representative of the interest factor. Fixed charges represent gross interest expense plus the interest portion of rent expense.
